October 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    APPROXIMATELY $5520.00, Appellant

NO. 14-16-00705-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 23, 2008. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.


      We further order this decision certified below for observance.